Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/28/2021 has been entered.
2.	This office action is in response to the Applicant’s communication field on 04/28/2021. In virtue of this communication, claims 30, 31, 33 – 45 have been canceled; claims 26 – 29, 32 have been amended; claims 46 – 47, 50 – 62 have been newly added (notes that claims 48 and 49 are missing, thus not new claims 46 – 62 have been added as stated in the Remarks filed 04/28/2021). Claims 26 – 29, 32, 46 – 47, 50 – 62 are pending in this office action.
Reasons for Allowance
3.	In view of amended claims, and further search, claims 26 – 29, 32, 46 – 47, and 50 – 62 are allowed.
4.	The following is an Examiner’s statement of reasons for allowance: 
Regarding claims 26, 55, and 61, Futaki (2020/0221370) discloses a user equipment (UE) (1 in Fig. 8, Fig. 9) comprising: wireless communication circuitry (901 in 
Accordingly, Futaki discloses the above claim elements.  And, as indicated above, Futaki does discloses indicating to the RRC layer from the NAS layer that a service request has been detected and indicates the category to the RRC layer. 

Additionally, Lee et al. (WO 2016/006948) discloses a similar procedure to Futaki above. Lee does discloses receiving at the NAS Layer from the Application Layer indication that the network access attempt is not barred (see Lee, [0134], [0138], [0142] the UE at the Application layer after checking the mapping policy and comparing to categories indicates to the NAS layer to initiate the service).    
However the indication described by Lee is not after (subsequent to) “decoding NAS messages”, “detect a network access attempt at the NAS layer of the UE”, “provide one operator-defined access category from the NAS layer of the UE to the RRC layer of the UE” as required by claims 26, 55, and 61. 
Because Lee does disclose “receiving at the NAS Layer from the Application Layer indication that the network access attempt is not barred,” however not subsequent to the above identified steps require by claims 26, 55, and 61, Lee cannot be reasonably combined with Futaki to teach “subsequently, receive at the NAS layer of the UE indication that the network access attempt is not barred,” require by claims 26, 55, and 61. 
Therefore, claims 26, 55, and 61 are allowed.
Claims 27 – 29, 32, 46 – 47, 50 – 54 depend from allowable base claim 26; therefore, these claims are also allowed.

Claim 62 depends from allowable base claim 61; therefore, these claims are also allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Kim et al. (2016/0227469) and Pinheiro et al. (2015/0223146) for the NAS layer of  the UE skips the Access Class Barring for some specific services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645